   Case 2:19-cr-00115-RMP              ECF No. 10       filed 02/18/20      PageID.40 Page 1 of 1




      United States District Court, Eastern District of Washington
                              Magistrate Judge John T. Rodgers
                                          Spokane

 USA v. JAVIER RODRIGUEZ                                    Case No. 2:08-CR-2135-RMP-1
 TIJERINA, JR                                                        2:19-CR-0115-RMP-1

 Initial Appearance on Supervised Release Petition (Status                                     02/18/2020
 Hearing as FTA):

 ☒ Melissa Orosco, Courtroom Deputy                     ☒ James Goeke, US Atty
 ☒ Joshua Schull, US Probation / Pretrial               ☒ Matt Campbell, Defense Atty
   Services Officer
 ☐ Defendant present ☐in custody USM                    ☒ Interpreter NOT REQUIRED
                     ☐out of custody
                                                        ☒ Defendant not present / failed to appear

 ☐    USA Oral Motion for Detention                     ☐    Rights given
 ☐    USA not seeking detention                         ☐    Acknowledgment of Rights filed
 ☐    Financial Affidavit (CJA 23) filed                ☐    Defendant received copy of violation petition
 ☐    The Court will appoint the Federal Defenders      ☐    Defendant waived reading of petition
 ☐    Based upon conflict with Federal Defenders, the   ☐    Petition reviewed in open court
      Court will appoint a CJA Panel Attorney
 ☐    Conditions of Release Imposed                     ☐    Supplemental Pre-Trial Services Report ordered
 ☐    Conditions of Release as Previously Imposed       ☐    The Court ordered continued representation of
                                                             previously appointed counsel with the additional
                                                             Petition(s)
 ☐    AO 199C Advice of Penalties/Sanctions

                                               REMARKS
        Defendant failed to appear as he is currently incarcerated at Spokane County Jail on local
charges. Warrant was previously issued so no further action necessary at this time. Government will file
a motion to writ Defendant into federal custody.




          Digital Recording/S-740                   Time: 1:31 p.m. – 1:33 p.m.                        Page 1
